Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 08/26/2021 is acknowledged.
Drawing objections in the Office action of 06/02/2021 are withdrawn.  
Claim rejections under 35 U.S.C. § 112 in the Office action of 06/02/2021 are withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura E. Parker on 08/30/2021.
The application has been amended as follows: 

1. (Currently Amended) A brush seal, comprising: 
a first plate, a second plate, and a third plate; and 
a plurality of bristles comprising a first group and a second group, the first group having a first end and the second group having a second end, the plurality of end extends beyond the first plate and the third plate and the second end extends beyond the first, and second 

13. (Currently Amended) A blade outer air seal assembly, comprising: a blade outer air seal having a plurality of segments extending circumferentially about an axis and mounted in a carrier; at least one of the plurality of segments having a base portion extending from a first axial side to a second axial side; and a brush seal arranged at one of the first and second axial sides, the brush seal having a plurality of bristles having a first end and a second end, wherein the first end is arranged at an angle relative to the second end, wherein the first end is engaged with the at least one segment and the second end is engaged with another structure, and a [[the]] first plate has a tab that extends from the first plate and is in engagement with a [[the]] carrier.

16. (Currently amended) The blade outer air seal assembly of claim 13, wherein the plurality of bristles are arranged between [[a]] the first plate and a second plate, the first and second plates are shaped to form the angle.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Doubled angled brush seal as claimed in independent claims 1 and 13 of the instant application.  The examiner can 
  	US 2016-0061330 (Davis) substantially discloses a brush seal (76; Figures 2-9), as claimed with first and second plates, except for (a) the brush seal has a third plate; a plurality of bristles comprising a first group and a second group; and the first end extends beyond the first plate and the third plate and the second end extends beyond the first, and second plates (for claim 1), and (b) a first plate has a tab that extends from the first plate and is in engagement with a carrier (for claim 13).
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2017-0306782 substantially discloses a brush seal system, in Figure 2B, as claimed with a first plate (102), and a plurality of bristles (104, 106),  comprising a first group (104) and a second group (106), and the first group having a first end and the second group having a second end. US 2017-0306782 is silent about (a) the brush seal has a second and a third plate, and the first (b) a first plate has a tab that extends from the first plate and is in engagement with a carrier (for claim 13).
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675